           Case 1:07-cv-00620-AWI-EPG Document 585 Filed 09/30/20 Page 1 of 1


 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   MICHAEL IOANE, et al,                                CASE NO. 1:07-CV-0620 AWI EPG
 9                          Plaintiffs                    ORDER RE: REQUEST FOR STAY
10                  v.
11   KENT SPJUTE, et al,
12                          Defendants
13

14

15          Magistrate Judge Erica Grosjean has ordered Plaintiff Shelly Ioane to submit to a mental
16   examination. Doc. 578. Plaintiff seeks reconsideration of the order. Doc. 580. The examination is
17   scheduled to take place before briefing on the reconsideration is complete. Plaintiff has made an
18   ex parte request to stay the order. Doc. 581. In this circumstance, a limited stay of this discovery
19   request is appropriate. The mental examination is stayed pending further order of this court.
20
     IT IS SO ORDERED.
21

22   Dated: September 30, 2020
                                                  SENIOR DISTRICT JUDGE
23

24

25

26
27

28
